Citation Nr: 0403791	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an original compensable evaluation for 
hearing loss of the left ear, currently rated as 
noncompensable.

2.  Entitlement to an original compensable evaluation for 
residuals of a fracture of the right foot, currently rated as 
noncompensable.

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for refractive 
error/presbyopia of the right eye.

6.  Entitlement to service connection for electrolyte 
imbalance.

7.  Entitlement to service connection for shingles and/or a 
rash due to anthrax shots.

8.  Entitlement to service connection for chest pain.

9.  Entitlement to service connection for residuals of 
frostbite of both feet.

10.  Entitlement to service connection for a kidney disorder.

11.  Entitlement to service connection for benign prostatic 
hypertrophy.

12.  Entitlement to service connection for bilateral knee 
disabilities, claimed as patellofemoral syndrome.

13.  Entitlement to service connection for TMJ pain.

14.  Entitlement to service connection for a left hip 
disability.

15.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for a kidney 
disorder, for benign prostatic hypertrophy, a bilateral knee 
disability, TMJ pain, a left hip disability, and a low back 
disability will be the subjects of the remand portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims except those to be remanded, has been 
obtained by the RO.

2.  The veteran's left ear hearing loss is manifested by 
average puretone thresholds, at 1000, 2000, 3000, and 4000 
Hertz, of 43 decibels, with speech recognition ability of 100 
percent.

3.  The veteran's right foot disability is manifested by pain 
on motion, and a slight loss of sensation in the right foot.  
The veteran's right foot disability is not manifested by any 
loss of function, limitation of motion, malunion or nonunion 
of the tarsal or metatarsal bones, hallux valgus, hammer toe, 
metatarsalgia, flatfoot or claw foot.  The veteran's right 
foot disability is not manifested by moderate or greater 
disability.

4.  The veteran's defective vision of the right eye has been 
attributed to refractive error/presbyopia.  There is no 
medical evidence that the veteran's vision loss is related to 
any other condition.

5.  The veteran does not suffer from a disability associated 
with his claimed electrolyte imbalance, which is simply a lab 
result and not a specific diagnosis.

6.  The veteran's right ear hearing shows puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, of less 
than 40 in all frequencies, and does not show puretone 
thresholds of 26 or more in 3 or more frequencies.  Speech 
recognition scores are 96 percent in the right ear.

7.  The medical evidence does not establish that the veteran 
currently suffers from tinnitus.

8.  The medical evidence does not establish that the veteran 
currently suffers from shingles or a rash due to anthrax 
shots.

9.  The medical evidence does not establish that the veteran 
currently suffers from chest pain.

10.  The medical evidence does not establish that the veteran 
currently suffers residuals of frostbite to the feet that are 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's service connected left ear hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85-4.86 Diagnostic Code (DC) 6100 (2003).

2.  The criteria for a compensable disability rating for 
residuals of a fractured right foot are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5283, 5284 (2003).

3.  The veteran's defective vision of the right eye, 
including presbyopia is due to refractive error which is not 
a disability for VA compensation purposes.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 
(2003).

4.  A disability associated with an electrolyte imbalance was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003). 

5.  The veteran does not have a right ear hearing loss 
disability that is related to his period of active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.385 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The February 2002 rating decision and the July 2002 Statement 
of the Case (SOC) advised the veteran of the laws and 
regulations pertaining to his claims.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that his appeal seeking a higher rating 
for his left ear hearing loss and the residual of his broken 
right foot were being denied because these disabilities did 
not meet the criteria for a higher rating.  The veteran was 
informed that service connection for right ear hearing loss 
was being denied because the right ear hearing loss did not 
meet the criteria to be considered a disability for VA 
purposes.  The veteran was informed that service connection 
for refractive error and presbyopia of the right eye, and 
service connection for electrolyte imbalance were being 
denied because these are not considered disabilities for VA 
compensation purposes.  Lastly, the veteran was informed that 
service connection for tinnitus, residuals of frostbite to 
both feet, shingles and/or a rash due to anthrax shots, and 
chest pain were being denied because there was no showing 
that the veteran was currently suffering from these 
disabilities.  The SOC and SSOCs made it clear to the veteran 
that in order to prevail on his claims, he needed to present 
evidence that his left ear hearing loss and his residuals of 
a fractured right foot met the criteria for the next higher 
rating.  The veteran was also informed that to be granted 
service connection for his other claims he had to show that 
he currently suffered from a recognized disability for VA 
purposes that was related to service.  The RO sent a letter 
dated in March 2001 that told the veteran about the VCAA and 
informed him what evidence the RO would obtain and what 
evidence the veteran needed to provide.  The veteran called 
the RO and asked that his claim be rated on the current 
evidence since he had no further evidence to present.  

The RO obtained the veteran's service medical records and 
provided the veteran with VA examinations in October 2001.  
There is no indication that there is more information or 
medical evidence to be found with respect to the veteran's 
claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

B.  Entitlement to a compensable evaluation for left ear 
hearing loss

Under the regulations, evaluations of hearing loss range from 
noncompensable (0 percent) to 100 percent based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85-
4.87 DC 6100 (2003).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992

The appellant filed a claim seeking service connection for 
hearing loss and service connection for the left ear was 
granted with a non-compensable rate of 0 percent assigned in 
a February 2002 rating decision.  The veteran appealed that 
decision, seeking a higher rating.  

There are no VA outpatient treatment records or private 
treatment records known to be available.  The veteran was 
provided a VA audiometric examination in October 2001 which 
indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000

        




LEFT
        
40
50
50
35
       
35

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 43 decibels in the left with a 
speech recognition score on the Maryland CNC test of 100 
percent in the left ear.

Applying the test results of the October 2001 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the left ear.  38 C.F.R. § 4.85, 
Table VI (2002).  The veteran's hearing loss is service 
connected for only the left ear.  According to the 
regulations, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation, 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation of I.  38 C.F.R. 
§ 4.85(f) (2003).  When the formula in Table VII for 
determining the disability evaluation is applied to these 
numeric designations, the result is a 0 percent rating for 
the appellant's service connected hearing loss.  38 C.F.R. 
§ 4.85, Table VII, DC 6100 (2003).  

There is an alternative method for rating hearing loss 
disability which can be used if the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or 
higher, or if the puretone threshold at 1000 Hertz is 30 or 
less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 
(2003).  Each ear is to be evaluated separately under this 
part of the regulations.  This provision does not apply in 
this case because the veteran's hearing loss in his left ear 
is not at 55 decibels or higher at each of the frequencies, 
nor is it 30 or less at 1000 Hertz and 70 or more at 2000 
Hertz.  38 C.F.R. § 4.86 (2003).

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a 0 percent rating for 
his service connected hearing loss of the left ear.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-
4.87, DC 6100 (2003).

Finally, the Board notes that there has been a substantive 
change in the criteria for evaluating unilateral hearing 
loss.  See Veterans Benefits Act of 2002, Pub. L. No. 107-
330, 116 Stat. 2820 (Dec. 6, 2002).  However, for the new 
criteria to be applicable, there must be 10% service-
connected deafness in one ear and "deafness" in the non 
service-connected ear.  Here, the veteran does not exhibit a 
compensable deafness in his service-connected ear and the new 
criteria are inapplicable.

B.  Entitlement to a compensable rating for residuals of a 
fractured right foot

The veteran's service medical records reveal that he first 
injured his right foot while playing basketball in October 
1979.  X-rays revealed some tiny bone fragments in the 
vicinity of the first metatarsal joint on the lateral aspect.  
Service medical records from June 1987 reveal the veteran 
complained of pain in his right foot that had been ongoing 
for years.  X-rays of the right foot revealed minimal 
degenerative changes at the tarsal metatarsal joint.  The 
veteran did complain of foot pain on several later instances 
in service.

The veteran underwent a VA examination in October 2001.  The 
veteran complained of pain in his right foot.  The examiner 
noted a normal gait, and the veteran was able to heel and toe 
walk and was able to squat and rise without difficulty.  
There was no indication of limitation of motion of the right 
foot.  There was a slight decrease in sensation in the right 
foot.  There was no swelling or tenderness.  X-rays of the 
right foot revealed calcaneal spurs at the plantar fascial 
and Achilles tendon insertion site.  Bone and joint 
structures were otherwise normal without evidence of acute 
abnormality.

There are several Diagnostic Codes that are relevant to 
disabilities of the feet and toes.  Diagnostic Code 5279 
applies to metatarsalgia and assigns a 10 percent rating for 
unilateral or bilateral metatarsalgia.  38 C.F.R. § 4.71a, DC 
5279 (2003).  There is no evidence that the veteran has been 
diagnosed with metatarsalgia and therefore this diagnostic 
code is not for application.

Diagnostic Code 5283 applies to malunion or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5279 
(2003).  There is no evidence that the veteran suffers from 
malunion or nonunion of the tarsal or metatarsal bones.

Diagnostic Code 5284 applies to other foot injuries and 
assigns a 10 percent rating for moderate disability, a 20 
percent rating for moderately severe disability, and a 30 
percent rating for severe disability.  38 C.F.R. § 4.71a, DC 
5284 (2003).  Loss of use of the foot is rated as 40 percent 
disabling.  Id.    The Board finds that the medical evidence 
establishes that the veteran's foot disability does not rise 
to the level of moderate in the right foot.  The veteran has 
no limitation of motion of the foot.  There is no swelling or 
tenderness.  The X-rays show only calcaneal spurs at the 
plantar fascial and Achilles tendon insertion site with no 
other abnormality of the bone or joints noted.  The veteran 
has a normal gait and is able to heel and toe walk and is 
able to squat and rise without difficulty.  There was some 
slight loss of sensation in the right foot.  The veteran does 
complain of pain but the examiner is unable to note any 
specific loss of function due to pain and has stated that it 
is impossible to determine what loss of function, if any, 
might be present during flare-ups.  The words "moderate" 
and "severe" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2003).  The Board 
finds that overall the evidence establishes that the 
veteran's bilateral foot disability does not rise to the 
level of a moderate disability and thus does not warrant a 
compensable rating under DC 5284.  38 C.F.R. § 4.71a, DC 5284 
(2003).  This evaluation takes into account the veteran's 
pain  with no evidence of loss of function of the right foot.  
See, 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran has complained of 
pain, but there is no objective evidence of any loss of 
function due to pain.

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot or hammertoe have not 
been demonstrated.  Thus Diagnostic Codes 5278 and 5282 are 
not for application.  38 C.F.R. § 4.71a, DC 5278, 5282 
(2003).  The veteran does not have a diagnosis of pes planus, 
therefore, Diagnostic Code 5276 is not for application.  
38 C.F.R. § 4.71a, DC 5276 (2003).  Weak foot, hallux valgus, 
and hallux rigidus have not been demonstrated and therefore 
Diagnostic Codes 5277, 5280, and 5281 are not for 
application.  38 C.F.R. § 4.71a, DC 5277, 5280, 5281 (2003).  

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated based on the 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. (DC 5200 etc.).  
38 C.F.R. § 4,71a, DC 5003 (2003).  When, however, the 
limitation of motion of the specific joint of joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of groups of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  This provision of the rating schedule does not apply 
in this case because there is no current X-ray evidence of 
arthritis.  The October 2001 X-rays do not indicate any 
arthritis of the right foot.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a compensable rating for a right foot 
disability.

III.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A.  Entitlement to service connection for refractive error 
and presbyopia of the right eye.

The veteran is seeking service connection for his decreased 
visual acuity.  The veteran's service medical records reflect 
that he was diagnosed with refractive error of the eyes at 
service entrance.  He was issued a permanent profile and his 
refractive error of the eyes was confirmed in February 1979.  
There is no record of any superimposed injury to the right 
eye while in service. The veteran's service medical records 
do not indicate any trauma or other incident or any disease 
suffered to the right eye during service that has been shown 
to be linked to his decrease in vision.  

The veteran filed a claim seeking service connection for 
defective vision.  The veteran underwent a VA examination in 
October 2001 and was diagnosed with refractive error of the 
eye and presbyopia.  The examiner also found a corneal scar 
of the left eye and single dot retinal hemorrhage of the left 
eye, but the current appeal involves only the claim regarding 
the right eye.

Presbyopia is a refractive error of the eye.  See, Dorland's 
Illustrated Medical Dictionary, 1349 (28th ed. 1994).  The 
Board notes that refractive error of the eyes is not a 
disease or injury within the meaning of applicable 
legislation pertaining to entitlement to service connection.  
38 C.F.R. §§ 3.303(c), 4.9 (2003).  

Since the regulations provide that refractive error of the 
eye is not a disease or injury within the meaning of the 
applicable legislation governing the award of compensation 
benefits, there is no basis for a grant of service connection 
for astigmatism or presbyopia.  See Sabonis v Brown, 6 Vet. 
App. 426 (1994).

There is no evidence showing a superimposed disease or injury 
of the right eye in service, and in fact the veteran has not 
even alleged such a disease or injury.  The veteran may be of 
the opinion that some specific act or activities in service 
is responsible for the worsening of his vision.  While the 
veteran is competent to describe symptoms, he is not a 
medical professional, and is not competent to offer opinions 
as to the diagnosis or etiology of medical conditions.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
service connection for defective vision cannot be granted on 
the basis of superimposed disease or injury since there is no 
evidence that there was a superimposed disease or injury 
which led to the veteran's decreased vision.

B.  Entitlement to service connection for an electrolyte 
imbalance



The veteran has asserted that his service medical records 
show that he was found to have an electrolyte imbalance.  The 
VA examinations in October 2001 do not indicate any evidence 
of this, and in any event there is no assertion or finding of 
a specific disability that is associated with this 
electrolyte imbalance.  In the absence of a current 
disability there can be no valid claim.  Brammer v Derwinski, 
3 Vet. App.  223, 225 (1992).  

C.  Entitlement to service connection for hearing loss of the 
right ear.

The veteran's service medical records reveal that the 
veteran's hearing was tested repeatedly while in service.  He 
underwent audiometric testing in November 1980 that indicated 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
5
5
0
5
15
LEFT
        



          

None of these puretone thresholds are above 26 decibels and 
no word testing scores are noted.

The veteran underwent audiometric testing in March 2000 that 
indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
30
30
20
20
20
LEFT
        



          

Only two of these thresholds are above 26, none are above 40, 
and no word testing scores are noted.



The veteran underwent audiometric testing in service again in 
May 2000 that indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
15
20
15
10
20
LEFT
        



          

None of these thresholds are above 26 and the veteran had a 
speech recognition score on the Maryland CNC test of 96 
percent in the right ear.

The veteran filed a claim seeking service connection for a 
right ear hearing loss.  In October 2001 the veteran was 
provided a VA audiometric examination that indicated the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
20
20
20
15
10
LEFT
        



          

None of these thresholds are above 26 and the veteran had a 
speech recognition score on the Maryland CNC test of 96 
percent in the right ear.

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent".  38 C.F.R. § 3.385 (2003).

Applying the above, it is clear that the veteran does not 
suffer from a right ear hearing loss disability for VA 
benefit purposes.  The puretone thresholds at the applicable 
frequencies are 25 or less in all frequencies on the most 
recent test, and his scores on the Maryland CNC Test are not 
less than 94 percent.  There are no audiometric examinations 
that indicate any puretone thresholds of 40 or greater, and 
only one test that shows puretone thresholds of 26 or 
greater.  On that test, in March 2000 there were only two 
frequencies that showed puretone thresholds above 26, and 
when the test was repeated two months later, those threshold 
were not found again.  None of the audiometric examinations 
establishes a hearing loss disability for VA compensation 
purposes in the right ear

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.  
Since there is no current hearing loss disability, service 
connection for hearing loss is not warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

D.  Entitlement to service connection for tinnitus, chest 
pain, and shingles or rash

The veteran's service medical records are negative for any 
complaints of or diagnosis of tinnitus.  In fact during the 
May 2000 audiometric examination, the veteran denied any 
tinnitus.  The veteran again denied tinnitus at the October 
2001 VA examination.

The veteran's service medical records are negative for any 
complaints of, treatment for, or diagnosis of shingles or any 
skin rash other than dermatitis and folliculitis due to 
shaving.  The October 2001 VA examination did not indicate 
any skin rash or disability other than mild dermatitis of the 
feet, probably secondary to fungal infection in both feet.  
There was no diagnosis of shingles or any other rash, and no 
link to service or link to anthrax shots suggested.

The veteran's service medical records do indicate repeated 
complaints of chest pain and repeated treatment for chest 
pain.  The veteran complained of chest pain in May 1979, in 
August 1986, in December 1995 and December 1999.  He had 
chest X-rays taken in August 1986 that were negative for any 
heart or lung disease, and the veteran was never diagnosed in 
service with any heart or lung disease.  At his VA 
examination in October 2001 the veteran denied any recent 
chest pain, stating that it had not recurred in several 
years.  There was no indication of any heart or lung disease 
on the VA examination.  The veteran had a chest X-ray in 
October 2001 that was normal.

For each of these claimed disabilities, service connection is 
denied because there is no evidence of a current disability.  
The veteran has twice denied suffering from tinnitus, the 
veteran has denied any recent chest pain, and there is no 
indication of a skin disease or disability other than 
dermatitis of the feet, which has not been claimed as a 
disability.  There is no indication of any current heart or 
lung disease.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 225.  Since there is no current tinnitus, no current chest 
pain or heart or lung disability, and no current shingles or 
skin rash due to anthrax shots, service connection for these 
conditions is not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  The Board acknowledges the 
veteran's belief that he may suffer from a heart or lung 
disability, or from shingles or a rash due to anthrax shots.  
However, while the veteran is competent to describe symptoms, 
he is not a medical professional, and is not competent to 
offer opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu, 2 Vet. App. 492.  

E.  Entitlement to service connection for residuals of 
frostbite of both feet

The veteran's service medical records do not establish that 
he ever suffered from frostbite in service.  A treatment note 
dated May 3, 1985 states that there is no sign of frostbite 
in the veteran's feet.  The veteran did return for further 
treatment and each time he stated that he was suffering from 
frostbite, but there is no actual diagnosis of frostbite and 
in fact the May 3, 1985 treatment note indicated that were no 
signs of frostbite.  Over the years in service the veteran 
continued to complain of pain in his feet and seek treatment, 
each time relating his disability back to his claimed 
frostbite from May 1985.

The veteran was provided a VA examination for cold injuries 
in October 2001.  The examiner found that the veteran's skin 
on his feet was entirely normal except for mild peeling of 
the skin around the plantar edge area with spotty exfoliation 
and crusting.  There was no significant scar as a result of 
frostbite.  The neurological examination was normal and 
peripheral pulses were normal.  The examiner provided a 
diagnosis of history of frostbite, with no significant 
residuals except mild peeling of the skin.

The Board finds that this evidence is not sufficient to 
establish that the veteran suffered frostbite in service that 
is linked to his current disabilities of the feet.  The 
service medical records suggest that the veteran did not in 
fact suffer from frostbite.  The VA examiner does provide a 
diagnosis of history of frostbite but that diagnosis is based 
entirely on the veteran's own statements of medical history 
and, in fact, the VA examiner did not review the actual 
service medical records.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
treatment notes inservice show the veteran believes he had 
frostbite and he was treated based on his belief, but with no 
actual diagnosis of frostbite and no actual medical signs of 
frostbite.  The Board acknowledges the veteran's belief that 
he suffered from frostbite while in service and continues to 
suffer from residuals of frostbite.  However, while the 
veteran is competent to describe symptoms, he is not a 
medical professional, and is not competent to offer opinions 
as to the diagnosis or etiology of medical conditions.  See, 
Espiritu, 2 Vet. App. 492.  In light of no inservice 
diagnosis of frostbite, and no medical opinion linking any 
current disability to frostbite, other than that based solely 
on the veteran's lay history, the Board finds that service 
connection is not warranted for residuals of frostbite.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

ORDER

Entitlement to an original compensable evaluation for hearing 
loss of the left ear, currently rated as 0 percent disabling, 
is denied.

Entitlement to an original compensable evaluation for 
residuals of a fracture of the right foot, currently rated as 
0 percent disabling, is denied

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for refractive error and 
presbyopia of the right eye is denied.

Entitlement to service connection for electrolyte imbalance 
is denied.

Entitlement to service connection for shingles and/or a rash 
due to anthrax shots is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for residuals of frostbite 
of both feet is denied.


REMAND

As stated above, the Board notes that a significant change in 
the law occurred during the pendency of this appeal when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The Board finds that several examinations are required.  The 
veteran should be provided an examination to determine the 
diagnosis and etiology of any kidney and/or prostate 
disability.  The veteran should also be provided orthopedic 
examinations to determine the diagnosis and etiology of his 
claimed bilateral knee disability, his left hip disability, 
and his low back disability.  Lastly, the veteran should be 
provided a dental examination to determine the nature and 
etiology of his TMJ disability.  The examiner must be 
provided the claims folder in advance of the examination and 
the examiner is requested to review the claims folder and 
service medical records closely.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  Make arrangements for the veteran to 
be afforded a VA examination to determine 
the diagnosis and etiology of any kidney 
or prostate disability.  The examiner is 
specifically asked to review service 
medical records showing complaints of 
dysuria and complaints of frequent an 
painful urination especially on the report 
of medical history in March 2000.  The 
examiner should also review the VA 
examination from October 2001 that 
indicated a diagnosis of benign prostatic 
hypertrophy.  All necessary tests should 
be conducted.  If a kidney or prostate 
disability is diagnosed, the examiner 
should review the claims folder, to 
include the service medical records, and 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current kidney or prostate disability, if 
any, was initially manifested during 
service or was otherwise caused by or 
aggravated by service.  The examiner 
should offer a complete rationale for any 
opinion provided.

3.  Make arrangements for the veteran to 
be afforded a VA orthopedic examination to 
determine the nature and etiology of his 
bilateral knee disability, left hip 
disability, and low back disability, if 
any.  The examiner is requested to 
specifically review service medical 
records showing treatment for swelling of 
the knees in April 1980, a sprained right 
knee in January 1982, a strained muscle of 
the right knee in June 1987, and various 
complaints regarding the veteran's knees 
in March 2000 and May 2000 on medical 
history reports.  The examiner is also 
requested to review service medical 
records indicating complaints of left hip 
pain in October 1985, May 1986, December 
1987 and December 1997.  Lastly, the 
examiner should review complaints of back 
pain indicated in March 2000 and May 2000 
on medical history reports.  All necessary 
tests should be conducted.  If a bilateral 
knee disability, left hip disability, or a 
low back disability is diagnosed, the 
examiner should review the claims folder, 
to include the service medical records, 
and offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that each of the 
veteran's current bilateral knee 
disability, left hip disability, or low 
back disability, if any, was initially 
manifested during service or was otherwise 
caused by or aggravated by service.  Each 
diagnosed disability should be 
independently evaluated to determine if it 
is at least as likely as not (50 percent 
probability or more) that it is related to 
service.  The examiner should offer a 
complete rationale for any opinion 
provided.

4.  Make arrangements for the veteran to 
be afforded a dental examination to 
determine the nature and etiology of his 
TMJ pain.  The examiner is specifically 
asked to review service medical records 
showing complaints of left jaw pain and 
shifting of manibular teeth dated in May 
2000.  The suspicion was TMJ at that time.  
The examiner should also review the 
October 2001 VA examination that indicated 
intermittent TMJ pain.  All necessary 
tests should be conducted.  If a TMJ 
disability is diagnosed the examiner 
should review the claims folder, to 
include the service medical records, and 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current TMJ disability, if any, was 
initially manifested during service or was 
otherwise caused by or aggravated by 
service.  The examiner should offer a 
complete rationale for any opinion 
provided.

5.  The RO should then readjudicate the 
claims for service connection for a kidney 
or prostate disability, bilateral knee 
disabilities, left hip disability, a low 
back disability, and a TMJ disability, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



